Citation Nr: 0523918	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  04-16 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from March 1989 to June 
1991, including service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  
In April 2005, the appellant testified at a video conference 
hearing held before the undersigned.  A transcript of that 
hearing is of record.  


FINDING OF FACT

The appellant does not currently have PTSD.  


CONCLUSION OF LAW

Entitlement to service connection for PTSD is not 
established.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the appellant's claim.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, and the 
statement of the, the RO has notified the appellant of the 
evidence and information needed to substantiate the current 
claim, the information she should provide to enable the RO to 
obtain evidence on her behalf, the assistance that VA would 
provide to obtain evidence on her behalf, and the evidence 
that the appellant should submit if she did not desire the RO 
to obtain the evidence on her behalf.  See, e.g., the letters 
addressed to the appellant by the RO dated January 26, 1999, 
November 30, 2001, June 19, June 28, and September 10, 2002.  
In these various written communications and the statement of 
the case, the RO informed the appellant of the current status 
of her claim and of the evidence already of record in support 
of the claim, and of what the evidence must show in order to 
support the claim.  The appellant was also asked to inform 
the RO of any additional evidence which she thought would 
support her claim, so that the RO could attempt to obtain 
this additional evidence for her.  Moreover, since the 
veteran was informed of the evidence that would be pertinent 
to her claim and requested to submit such evidence or provide 
the information necessary to enable the RO to obtain such 
evidence, the Board believes that the veteran was on notice 
of the fact that she should submit any pertinent evidence in 
her possession.  The veteran also has had competent 
representation by a service organization which should already 
have been aware of the need to submit any relevant evidence 
in the appellant's possession.  Therefore, to this extent, 
the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claim, and 
extensive service, private and VA medical records have been 
obtained.  Neither the appellant nor her representative has 
identified any additional evidence which could be obtained to 
substantiate the present claim, and the Board is also unaware 
of any such outstanding evidence.  The appellant's 
representative specified at the April 2005 video conference 
that he was unaware of any additional evidence that VA should 
obtain in connection with this appeal.  Therefore, the Board 
is also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the present case, the relevant issue was initially 
adjudicated by the RO in October 1998, long before the 
enactment of the VCAA in November 2000.  Subsequently, 
extensive notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claim was 
last adjudicated in April 2004 after all indicated 
evidentiary development had been completed.  There is no 
indication or reason to believe that that the ultimate 
decision of the RO on the merits of this claim would have 
been different had initial adjudication been preceded by 
complete VCAA notification and development.  In sum, the 
Board is satisfied that the RO properly processed the claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations and that any procedural 
errors in the RO's development and consideration of this 
claim were harmless and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed in-service 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1998).  

During the course of the present claim, § 3.304(f) was 
amended, effective March 7, 1997.  64 Fed. Reg. 32807-32808 
(1999).  The amended regulation, 38 C.F.R. § 3.304(f) (2001), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
were "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The appellant has experienced many emotional traumas during 
her life.  For example, she was born in February 1964 to a 
14-year old mother and was put up for adoption when she was 
only 18 months old.  She was adopted by an elderly couple and 
was emotionally abused by her adoptive mother, who had mental 
or cognitive problems.  She left school and married for the 
first time at age 15 in order to escape her home environment.  
She was divorced three years later.  The appellant has a 
history of alcohol abuse dating back to age 20 or 21, prior 
to service.  At age 24, she married a man who was extremely 
abusive to her and often violent.  She attempted to leave him 
several times, and there was a very traumatic incident in 
which he took hostages and demanded that she return to him.  
He was eventually convicted of a series of offenses connected 
to this incident and is still in prison.  She then joined the 
military and had more unpleasant experiences, as described 
below.  Following her discharge from service in June 1991, 
the appellant has continued to experience stress and 
emotional trauma.  Her third marriage is reportedly fragile, 
and her elder daughter from this marriage reportedly 
attempted to commit suicide at the age of 12 and was 
committed to a mental hospital, at least for a while.  The 
appellant testified in April 2005 that the entire family was 
in counseling.  The appellant's current employment brings her 
into daily contact with abused spouses, and she has a number 
of serious medical problems, including fibromyalgia, cardiac 
problems, migraine headaches, irritable bowel syndrome, and 
arthritis.  She is currently service-connected for 
fibromyalgia, endometriosis resulting in removal of the 
uterus, bilateral shin splints, a residual scar from a tubal 
pregnancy, and chronic ingrown nails of both great toes.  The 
service-connected disabilities are currently rated 40 percent 
disabling, in combination.  

The essential question presented by this appeal is whether 
the appellant has PTSD which is related to the alleged 
stressor events which occurred during her active military 
service.  These stressor events center around two incidents 
in service.  

First, in July 1989, while undergoing training at Fort 
Gordon, GA, the appellant attended a party off base at which 
she passed out after drinking heavily.  As previously noted, 
the appellant has a history of alcohol abuse dating back 
before service to age 20 or 21, and several witnesses 
interviewed by the Army Criminal Investigation Division (CID) 
in connection with this incident have directly contradicted 
the appellant's own assertions that she only drank one beer 
before passing out at this party.  One of these witnesses has 
also contradicted the appellant's speculation that she was 
drugged, asserting from personal knowledge that the drinks at 
this party were not "spiked" or otherwise tampered with.  
Although the appellant has no direct memory of what occurred 
next, a girlfriend later told her that one of the men 
attending this party attempted to rape her while she was 
unconscious.  Some of the witnesses interviewed by the CID 
have contradicted this assertion, as well.  The CID 
investigation eventually resulted in the conclusion that no 
rape or attempted rape had occurred; however, there was 
probable cause to believe that the appellant may have been 
indecently assaulted by a man who attended this party and who 
may have stroked the appellant's buttocks and legs while she 
lay on a bed in an unconscious state.  However, although 
charges of indecent assault were filed against this 
individual, no action was ever taken against him, probably in 
view of the mass of contradictory evidence from the 
witnesses.  Although it is verified that some sort of 
incident occurred at this time, the exact nature of this 
incident is unclear from the available evidence; in general, 
the evidence does not support the appellant's contentions 
that she was the victim of an attempted rape.  Never the 
less, for the purpose of this decision, the Board will assume 
that the alleged attempted rape did occur.

The appellant also served in Saudi Arabia as a 
Telecommunications Center Operator for approximately one 
month during Operation Desert Shield/Storm (reportedly from 
January 9 to February 6, 1991, when she was returned to 
Germany because she was pregnant).  She did not serve in a 
combat area and did not engage in combat with the enemy.  She 
has claimed that she was terrified the whole time that she 
was stationed in the Persian Gulf region, believing that she 
was going to die; but she has not associated these feelings 
with any specific events, except for a SCUD missile attack on 
the day the war started (January 16, 1991) which she 
apparently viewed from a considerable distance.  Thus, she 
told one health care provider in September 1998 that she saw 
flashes from the missile explosions in the evening sky, 
although she has related elsewhere that "fallout" of some 
sort from this missile attack fell on the roof of the 
warehouse building in which she was staying.  In fact, she 
had earlier stated on her May 1995 VA Persian Gulf registry 
examination only that she was later told that SCUD missile 
attacks had taken place, not that she had directly observed 
any.  She also claimed that she smelled "chemicals" 
following this missile attack.  These stressor incidents are 
not verified, and it does not appear that the appellant's 
life was actually in danger at any time during her relatively 
short period of service in Saudi Arabia in 1991, as she 
reported on the VA Persian Gulf registry in May 1995 that no 
one in her unit was killed or injured.  In any event, for the 
purpose of this decision, the Board will also assume that the 
alleged stressor events during the veteran's Persian Gulf 
service also occurred.

Service medical records do not show that the veteran was 
found to have PTSD.  Upon medical examination at the time of 
her separation from active service, the appellant's 
psychiatric status was found to be normal.  

Extensive private and VA medical records have been reviewed 
by the Board in connection with this appeal.  The appellant's 
representative at the April 2005 video conference indicated 
that he knew of no additional relevant information or 
evidence which VA should obtain in connection with this 
appeal.  

The first postservice VA psychiatric examination of the 
appellant in October 1997 resulted in no Axis I diagnosis.  
The VA psychiatric examiner at that time commented that, 
although the appellant had experienced some trauma and some 
symptoms of PTSD related to her abusive ex-husband and "an 
attempted sexual assault in service," she had not 
experienced a level of distress or impairment in functioning 
or symptoms of avoidance and numbing of responsiveness 
required to meet the criteria for a diagnosis of PTSD.  

Subsequently, several diagnoses of PTSD have been reported, 
especially by individuals such as social workers and 
therapists who have very little, if any, medical or 
psychiatric training.  Most of these diagnoses either have 
not been associated with any specific stressors or have been 
based upon an uncritical acceptance of the appellant's verbal 
history of an attempted rape in service.  The appellant's 
family physician (not a psychiatrist or clinical 
psychologist) also reported a diagnosis of possible PTSD 
based on the appellant's history that she probably was raped 
in service; this same physician had earlier indicated that 
the appellant suffered from depression secondary to her many 
physical problems.  A private psychiatrist, A. Ramirez, M.D., 
also reported a diagnosis of PTSD in November 2002 based upon 
the appellant's vague and unverified stressors of hearing 
bombs going off and smelling chemicals during the Gulf War.  

In March 2003, the appellant was examined by a VA staff 
psychiatrist who interviewed the appellant and provisionally 
diagnosed PTSD based upon her verbal history of a sexual 
assault in service which had apparently been verified.  
However, the appellant reported having nightmares in which 
men tried to attack her and she cut them with a knife, 
shedding their blood, which did not accurately reflect the 
incident in service.  The VA psychiatrist commented that, 
prior to reporting a final diagnosis, he wished to review 
psychological testing which he was ordering.  

On the same day in March 2003, the appellant was extensively 
interviewed by a VA staff psychologist who had seen her 
before in April 2002 and concluded that she did not have 
PTSD.  The VA psychologist pointed out to the appellant that 
she had previously evaluated her and asked the appellant if 
she wished to proceed with this evaluation or pursue other 
options, to which the appellant replied that she would 
proceed with the current evaluation.  The requested 
psychological testing was administered to the appellant in 
interview format during the course of a 11/2-hour clinical 
interview, and this VA psychologist also reviewed the 
extensive historical material contained in the VA claims 
file.  

The appellant reported that she had never been hospitalized 
for psychiatric reasons.  She had been seeing a Licensed 
Clinical Social Worker weekly for the past 8-9 months, and 
she saw Dr. Ramirez monthly for medication management.  On 
psychological testing, the appellant indicated that her 
Persian Gulf experiences were actually her most serious 
stressors.  When specifically asked about the range of 
avoidance behaviors related to these memories, however, the 
appellant's responses did not qualify for a diagnosis of 
PTSD, even if these stressor incidents were considered as 
verified.  Likewise, the details of her bad dreams did not 
correspond to the indecent assault incident or other 
stressors in service: she had dreams of being chased by 
males, of being threatened by men, of being in a building 
with soldiers shooting people, and of pretending to be dead 
so that she would not be shot.  Other bad dreams were more 
specifically related to her past experiences with domestic 
violence.  The appellant again denied that she had any 
specific recollections of the indecent assault incident in 
service.  She did not have flashbacks, and her reaction to 
her troubling thoughts did not disrupt her functioning.  
While she may become upset or angry, she does not become 
unable to perform certain duties.  Her responses were also 
inconsistent: for example, while she said that she avoided 
watching news or movies related to sexual trauma or assault 
in general as an avoidance behavior, she was having ongoing 
experiences during the course of her job with the victims of 
domestic violence which she did not avoid or which did not 
trigger an incapacitating response.  She did not block or 
suppress any memories of the indecent assault in service; 
instead, she had no memory of this event to begin with.  
There was no clear link that she was able to give through 
example of how this one incident in service of indecent 
assault clearly led to a reaction that she was hopeless about 
her future.  In fact, she was rather hopeful about her future 
advancement through further schooling.  The appellant had 
some instances of sleep disturbance, mood irritability, and 
trouble concentrating; but these were all part of her general 
depression, rather than related to any specific stressor in 
service.  She described instances of prudent caution, rather 
than hypervigilance.  Overall, the VA clinical psychologist 
concluded in March 2003 that the appellant did have some 
symptoms of PTSD which were related to a number of traumatic 
instances in her life; however, she did not meet the 
diagnostic criteria for PTSD directly related to any stressor 
in service, especially the indecent assault of which she had 
no direct memory.  The Axis I diagnoses on this examination 
were of an anxiety disorder and depressive disorder, and 
alcohol abuse, none of which was specifically related to any 
incident in service.  

In October 2003, after reviewing the psychological testing 
results, as well as Dr. Ramirez' report of PTSD related to 
vague accounts of Gulf War trauma, and the entire VA claims 
file, the VA psychiatrist who had initially examined the 
appellant in March 2003 withdrew the provisional diagnosis of 
PTSD and reported final Axis I diagnoses of an anxiety 
disorder and a depressive disorder, not otherwise specified.  
He commented that the appellant did not appear to meet 
criterion A for a diagnosis of PTSD related to the indecent 
assault in service of which she had no independent memory.  

At the April 2005 hearing, the appellant requested that a new 
VA psychiatric examination be ordered by the Board on the 
grounds that the prior VA examination in March 2003 was 
performed by a VA staff psychologist who was biased against 
her, had previously given her an unfavorable evaluation, did 
not perform the psychological testing ordered by the VA 
psychiatrist, and then overruled the VA psychiatrist's 
favorable diagnosis of PTSD.  As indicated above, review of 
the relevant records indicates that the requested 
psychological testing was performed in March 2003.  
Furthermore, the VA psychological examiner's March 2003 
report reflects no evidence of bias on her part, and the 
appellant declined the opportunity offered to her at that 
time to explore other evaluation options.  Finally, in 
October 2003, based upon the extensive psychological testing 
of the appellant and the VA psychologist's report in March 
2003, the VA psychiatrist who had previously examined the 
appellant in March 2003 and reported a provisional diagnosis 
of PTSD, specifically withdrew that provisional diagnosis and 
concurred in the Axis I diagnoses of an anxiety disorder and 
a depressive disorder, rather than PTSD.  

The Board does not believe that additional psychiatric or 
psychological evaluations are necessary in this case.  In 
fact, the reports of the March 2003 VA examinations, and the 
October 2003 addendum, represent not only the most recent, 
but also the most complete and comprehensive medical evidence 
of record concerning the medical questions presented in this 
appeal, and the Board hereby adopts the conclusions and the 
supporting reasoning of those examinations.  Thus, it does 
not appear that the appellant currently has PTSD.  While the 
appellant may exhibit some of the symptoms of PTSD, these are 
related to the many traumatic events in her life and not 
specifically to any alleged stressor event in service.  With 
respect to the currently unverified Gulf War stressors 
described by the appellant, the Board also endorses the 
conclusion by the VA examiners in March 2003 (as supplemented 
in October 2003) that the appellant's responses on 
psychological testing do not qualify for a diagnosis of PTSD 
based upon the alleged Gulf War events even if these events 
were considered to be verified.  

The preponderance of the present evidentiary record indicates 
that the appellant does not currently have PTSD.  Thus, 
assuming that the alleged stressors occurred, the appeal 
seeking service connection for PTSD must never the less be 
denied because of the absence of a current disability.  


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals


 Department of Veterans Affairs


